** OKLAHOMA TAX COMMISSION — VEHICLE TAGS — LICENSE PLATE — REGISTRATION ** WHERE AN AUDIT OF THE BOOKS AND ACCOUNTS OF THE MOTOR VEHICLE DIVISION OF THE OKLAHOMA TAX COMMISSION, BY THE STATE AUDITOR AND INSPECTOR, DISCLOSES THAT A MOTOR LICENSE AGENT (TAG AGENT) HAS NEITHER REPORTED A PARTICULAR MOTOR VEHICLE LICENSE PLATE OR TAG WHICH WAS AMONG THOSE INVENTORIED TO HIM AS HAVING BEEN ISSUED BY HIM (WITH SUCH REPORT ACCOMPANIED BY A CORRESPONDING REGISTRATION CERTIFICATE AND REMITTANCE) NOR RETURNED SUCH TAG TO THE OKLAHOMA TAX COMMISSION, THE STATE EXAMINER AND INSPECTOR HAS "NO" AUTHORITY TO CHARGE EITHER THE TAX COMMISSION NOR THE TAG AGENT ANY AMOUNT, IN MONEY, FOR SUCH MISSING LICENSE TAG, BUT SHOULD INCLUDE A REPORT THEREOF, INCLUDING A REFERENCE TO ALL RECORDS AND STATEMENTS CONCERNING SUCH MISSING TAG, IN HIS REPORT OF SUCH AUDIT.  (MISSING TAG, LOST TAG, FUNDS, RESTITUTION) CITE: 74 O.S. 213 [74-213] (JAMES C. HARKIN)